Title: To George Washington from Jonathan Titcomb, 24 October 1789
From: Titcomb, Jonathan
To: Washington, George

 
          
            Newburyport [Mass.] Oct. 24th 1789.
          
          Major General Titcomb presents his profound respects to the President of the United States & would humbly beg to be informed when he intends passing through the County of Essex. The Major General, & the militia of the County wish to be prepared to embrace the opportunity which thus happily presents, to exhibit as far as in their power their veneration for the high and important station & their admiration of the personal character of the President of the United States; Major Hooper who presents this request will wait on the President for an answer as he shall be pleased to appoint.
        